PELLEGRINI, Judge,
concurring.
I join with the majority in holding that there is nothing in the Police Pension Fund Act (Act 600), Act of May 29, 1956, P.L. (1955) 1804, as amended, 53 P.S. § 771, that would foreclose an arbitrator in an Act 111 arbitration from awarding increased pension contributions. I write separately to point out that the operative fact in Palyok v. Borough of West Mifflin, 526 Pa. 324, 586 A.2d 366 (1991), was that the Borough had been requiring contributions based on all compensation paid to police, not just based on wages. As the Supreme Court stated in Palyok, “[t]o permit the Borough to require contributions from the overtime and extra work compensation while denying the advantage of the additional compensation in the benefit formula would be inconsistent and inequitable.” 526 Pa. at 328, 586 A.2d at 368.